Citation Nr: 1224536	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  11-25 875	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to non-service connected VA pension benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1953 to April 1955. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 determination by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In his September 2011 Substantive Appeal (VA Form 9) the Veteran requested a hearing before a Veterans law Judge.  The Board notes that the appellant subsequently withdrew that hearing request.  38 C.F.R. § 20.704(e) (2011).  Accordingly, the request has been withdrawn.

The issue of entitlement to special monthly pension (SMP) based on the need for regular aid and attendance or housebound status has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's annualized countable annual income for VA pension purposes exceeds the maximum annual income limit for receipt of payment for nonservice-connected disability pension benefits. 

CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1521, 1522 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to nonservice-connected VA pension benefits.  Improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2011).  Basic entitlement to such pension exists if, among other things, the Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.21.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  The Veteran's appeal essentially arises from the Pension Management Center's determination that his income exceeds the maximum annual disability pension limit.

The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if publish in VA regulations.  See 38 C.F.R. § 3.21.  The MAPR for a Veteran with one dependent receiving an extra allowance for Aid and Attendance is $23,296.  

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Non-recurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1), (3).  The amount of any non-recurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the non-recurring income is countable.  38 C.F.R. § 3.273(c).  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; payment under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  Income from Social Security Administration disability benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  

A Social Security Administration (SSA) inquiry reflects that the Veteran's monthly SSA benefit was $1,355 per month at the time he filed his claim of entitlement to improved pension benefits in March 2011, amounting to $16,260 per year.  Moreover, as indicated on his March 2011 claim, the Veteran receives a monthly pension of $1,776 from United Associates Pension, amounting to $21,312 per year.  The Veteran's combined annual total income of $37,572 exceeds the MAPR by $14,176.  In order to qualify for nonservice-connected pension, the Veteran's total excludable expenses must therefore exceed $14,176.  

As noted above, medical expenses which have been paid in excess of five percent of the MAPR may be deducted from annual income.  The Veteran has stated that he pays $193 per month for Medicare Part B for himself and his spouse.  He also reported an $850 pending hospital bill and a $381 doctor's bill which he reports that he paid in January 2011.  Finally, the Veteran submitted an expense report indicating that he pays $579 annually in private medical insurance, $1,471.72 per month for his mortgage, $492.05 per month for his automobile and $40 per month in prescription copays.  

With regard to the Veteran's claimed payment for Medicare Part B, the Board notes that records received from the SSA indicate that the Veteran refused Medicare Part B.  Moreover, the Veteran has not submitted any other evidence to support the incurrence of payments for Medicare Part B insurance.  

With regard to the $850 pending hospital bill, the Board notes that medical expenses must have already been paid in order for them to be deducted from annual income and that the Veteran has not submitted any evidence of such payment.  Similarly, the Veteran reported that the $381 doctor bill was paid in January 2011, before his filed his claim.  

With regard to claimed mortgage and automobile payments, the Board notes that, despite the Veteran's contentions, those types of expenses are not medical in nature and do not otherwise constitute excludable income.  

Finally, with regard to the Veteran's remaining claimed medical expenses, namely his AAPR dental insurance and monthly prescription copays, the Board notes that the Veteran has not submitted sufficient evidence to establish that these payments are a continuing medical expense.  Nevertheless, even assuming that the Veteran regularly pays/paid $40 per month in prescription copays ($480 annually) and $48.29 per month for dental insurance ($579 annually), the total of these amounts does not meet or exceed the 5 percent threshold for medical expense deductibility.  Accordingly, those payments are not deducted from annual income.  

In the regard, it is important for the Veteran to understand that even if  we took these expenses into consideration, the Veteran would still be well above the maximum. 

Accordingly, nonservice-connected pension benefits cannot be granted.  In reaching this conclusion, the Board notes that the Veteran's income clearly exceeds the current MAPR, as well as the MAPR at the time of filing.  Further, the Veteran has not submitted evidence of total excludable expenses exceeding $14,176.  

In short, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to nonservice-connected pension based on the Veteran's excessive income level.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  

VA's duties to assist and notify have been considered in this case.  However, as the law, and not the facts, is dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Indeed, the enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Because the maximum annual pension rate and excludable amounts are outlined in statutes and regulations, to which the Board is bound the Board's review is limited to interpretation of the pertinent law and regulations.  In this case, the law is dispositive and entitlement to non-service connected VA pension benefits is precluded as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); cert. denied, 537 U.S. 821 (2002). 

ORDER

Entitlement to non-service connected VA pension benefits is denied.  


____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


